     Case 7:19-cv-00309 Document 37-2 Filed on 06/19/20 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

JANE DOE,                                      §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §        CA NO. 7:19-CV-00309
                                               §
                                               §
                                               §
EDINBURG CONSOLIDATED                          §
INDEPENDENT SCHOOL DISTRICT,                   §
                                               §
       Defendant.                              §

     ORDER GRANTING PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE OR
           VIDEOCONFERENCE FOR MOTION TO COMPEL HEARING

       This Court, having reviewed Plaintiff’s Motion to Appear by Telephone or

Videoconference for Motion to Compel Hearing, hereby GRANTS the Motion, and Plaintiff’s

counsel may appear at the Motion to Compel Hearing scheduled for June 25, 2020 at 4:00 p.m. by

telephone or videoconference at a number to be provided by the Court’s staff or a Zoom link to be

provided by the Court’s staff.




__________________________________                         ___________________________
HONORABLE JUDGE PRESIDING                                  DATE
